  Case 8:20-cv-02049-WFJ-CPT Document 1 Filed 08/31/20 Page 1 of 8 PageID 1




                          THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 PUBLIX SUPER MARKETS, INC.
 EMPLOYEE STOCK PURCHASE
 PLAN, and PUBLIX SUPER MARKETS,                     CASE NO.: __________________
 INC., a Florida corporation, as Plan
 Administrator,

          Plaintiff,

 vs.


 BONNIE D. LINDSEY, JR.; LAURI A.
 LINDSEY; NANCY M. MAPSON; JAMES
 C. NICHOLS; SANTIAGO R. PINTO;
 JULIO SALINAS; MARIA V. TAJMAN;
 JULIA ABNER; ISABEL MCKENZIE;
 OLGA A. ESPINOSA ANDERSON, each
 individually, and ISABEL MCKENZIE and
 OLGA A. ESPINOSA ANDERSON in their
 capacities as the CO-PERSONAL
 REPRESENTATIVES OF THE ESTATE OF
 PETER J. VALDEZ,

          Defendants.
                                              /

                           COMPLAINT FOR INTERPLEADER

         Plaintiffs, Publix Super Markets, Inc. Employee Stock Purchase Plan and Publix Super

Markets, Inc., a Florida corporation (collectively “Publix”), by and through its undersigned

counsel, sues Defendants, BONNIE D. LINDSEY, JR.; LAURI A. LINDSEY; NANCY M.

MAPSON; JAMES C. NICHOLS; SANTIAGO R. PINTO; JULIO SALINAS; MARIA V.

TAJMAN; JULIA ABNER; ISABEL MCKENZIE and OLGA A. ESPINOSA ANDERSON, each

individually, and ISABEL MCKENZIE and OLGA A. ESPINOSA ANDERSON also in their




123364413.3
  Case 8:20-cv-02049-WFJ-CPT Document 1 Filed 08/31/20 Page 2 of 8 PageID 2




capacities as the CO-PERSONAL REPRESENTATIVES OF THE ESTATE OF PETER J.

VALDEZ (hereinafter collectively referred to as “Defendants”), and states as follows:

                                 JURISDICTION AND VENUE

          1.    This is an action for interpleader, pursuant to Rule 22 of the Federal Rules of Civil

Procedure, seeking to interplead proceeds, to obtain an order from the Court to designate the proper

payee of such proceeds and for other relief as deemed appropriate.

          2.    This Court has subject-matter jurisdiction over this action pursuant to the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001, et seq. The amount in

controversy, without interest and costs, exceeds the sum or value specified by 28 U.S.C. §1332.

          3.    Venue is proper in this Court pursuant to 28 U.S.C. §1391, in that at least one

defendant resides in this district and there is no district in which an action may otherwise be

brought as to all parties.

                                          THE PARTIES

          4.    Plaintiff Publix is a Florida corporation with its principal place of business in

Lakeland, Florida and is the plan administrator for the Publix Super Markets, Inc. Employee Stock

Purchase Plan (the “Plan”), a plan qualified pursuant to the Employee Retirement Income Security

Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001, et seq.

          5.    Defendant Bonnie D. Lindsey, Jr. is a citizen of the State of Colorado, resides in

Elbert County, Colorado, and has a purported interest in the account that is the subject of this

action.

          6.    Defendant Lauri A. Lindsey is a citizen of the State of Colorado, resides in Elbert

County, Colorado, and has a purported interest in the account that is the subject of this action.




123364413.3                                       2
  Case 8:20-cv-02049-WFJ-CPT Document 1 Filed 08/31/20 Page 3 of 8 PageID 3




         7.       Defendant Nancy M. Mapson is a citizen of the State of Florida, resides in Broward

County, Florida, and has a purported interest in the account that is the subject of this action.

         8.       Defendant James C. Nichols is a citizen of the State of Florida, resides in Miami-

Dade County, Florida, and has a purported interest in the account that is the subject of this action.

         9.       Defendant Santiago R. Pinto is a citizen of the State of Florida, resides in Broward

County, Florida, and has a purported interest in the account that is the subject of this action.

         10.      Defendant Julio Salinas is a citizen of the State of Florida, resides in Broward

County, Florida, and has a purported interest in the account that is the subject of this action.

         11.      Defendant Maria V. Tajman is a citizen of the State of North Carolina, resides in

Cumberland County, North Carolina, and has a purported interest in the account that is the subject

of this action.

         12.      Defendant Julia Abner is a citizen of the State of North Carolina, resides in

Cumberland County, North Carolina, and has a purported interest in the account that is the subject

of this action.

         13.      Defendant Isabel McKenzie, a Co-Personal Representative of the Estate of Peter J.

Valdez is a citizen of the State of Florida, resides in Polk County, Florida, and has a purported

interest in the account that is the subject of this action both individually and on behalf of the Estate

of Peter J. Valdez. The administration of the Estate of Peter J. Valdez is pending in the Circuit

Court in and for Broward County, Florida, Probate Division.

         14.      Defendant Olga A. Espinosa Anderson, a Co-Personal Representative of the Estate

of Peter J. Valdez is a citizen of the State of Florida, resides in Broward County, Florida, and has

a purported interest in the account that is the subject of this action both individually and on behalf




123364413.3                                        3
  Case 8:20-cv-02049-WFJ-CPT Document 1 Filed 08/31/20 Page 4 of 8 PageID 4




of the Estate of Peter J. Valdez. The administration of the Estate of Peter J. Valdez is pending in

the Circuit Court in and for Broward County, Florida, Probate Division.

                                        BACKGROUND

         15.   As an employee of Publix, Peter J. Valdez was a participant in the Publix Super

Markets, Inc. Employee Stock Purchase Plan (the “Plan”), and held ESPP accounts in the Plan (the

“ESPP Accounts”).

         16.   On or about September 20, 2019, Peter J. Valdez provided Publix with five properly

completed and executed Publix Stock Transfer Request Forms, requesting to transfer portions of

the shares held in the ESPP Accounts to Bonnie D. Lindsey, Jr., Lauri A. Lindsey, Nancy M.

Mapson, James C. Nichols, Santiago R. Pinto and Julio Salinas (collectively, the “Transferees”).

A composite of the Publix Stock Transfer Request Forms is attached as Exhibit A.

         17.   On or about October 2, 2019, Peter J. Valdez died.

         18.   At the time of the death of Peter J. Valdez, the ESPP Accounts remained a part of

the Plan.

         19.   Pursuant to the provisions of the Plan, Publix is obligated to honor transfers as

directed by the owners of ESPP accounts as designated on properly completed and executed Publix

Stock Transfer Request Forms delivered to Publix.

         20.   Upon receipt of the Publix Stock Transfer Request Forms from Peter J. Valdez and

additional forms required from the Transferees, Publix transferred shares of Publix stock from the

ESPP Accounts to the respective Transferees as directed on the executed Publix Stock Transfer

Request Forms that Peter J. Valdez delivered to Publix.




123364413.3                                     4
  Case 8:20-cv-02049-WFJ-CPT Document 1 Filed 08/31/20 Page 5 of 8 PageID 5




         21.   Upon information and belief, a probate action has been commenced in the Circuit

Court in and for Broward County, Florida, Probate Division, for the Estate of Peter J. Valdez, Case

No. PRC 200000597.

         22.   Upon information and belief, Isabel McKenzie and Olga A. Espinosa Anderson

have been named Co-Personal Representatives of the Estate of Peter J. Valdez.

         23.   On or about January 29, 2020, counsel for the Maria V. Tajman, Isabel McKenzie,

Olga A. Espinosa Anderson and Julie Abner notified Publix that they contested the validity of the

Publix Stock Transfer Request Forms that Peter J. Valdez provided to Publix. A copy of this

January 29, 2020 letter contesting the Publix Stock Transfer Request Forms is attached hereto as

Exhibit B.

         24.   Through the January 29, 2020 letter, counsel for Maria V. Tajman, Isabel

McKenzie, Olga A. Espinosa Anderson and Julie Abner cautioned Publix to refrain from

distributing the proceeds of the shares previously held in the ESPP Accounts to the Transferees.

         25.   The Transferees have begun asserting their entitlement to the proceeds of their

respective designated shares previously held in the ESPP Accounts.

         26.   As a result of the challenge to the validity of the Publix Stock Transfer Request

Forms from Peter J. Valdez, the demand that Publix refrain from distributing proceeds of the shares

that were previously held in the ESPP Accounts and the demand by at least one of the Transferees

to liquidate the shares transferred from the ESPP Accounts, Publix has retained possession of the

shares previously held in the ESPP Accounts.

         27.   All conditions precedent to the bringing of this action have occurred.

                                       INTERPLEADER

         28.   Publix realleges paragraphs 1 through 27 as though fully set forth herein.




123364413.3                                     5
  Case 8:20-cv-02049-WFJ-CPT Document 1 Filed 08/31/20 Page 6 of 8 PageID 6




         29.   Publix is ready, able and willing to pay the proceeds of the shares transfer the shares

previously held in the ESPP Accounts, except that Publix is in doubt as to whom it should direct

the proceeds of these shares.

         30.   Publix could be exposed to liability beyond the value of the proceeds of the shares

previously held in the ESPP Accounts if it pays the proceeds to either the Co-Personal

Representatives of the Estate of Peter J. Valdez or the Transferees.

         31.   Publix is without adequate knowledge and information to determine who is entitled

to the proceeds of the shares previously held in the ESPP Accounts.

         32.   Publix did not cause the potential conflicting claims between Defendants and has

no interest in the proceeds of the shares previously held in ESPP Accounts, other than to bring all

such claims before this Court for judicial determination.

         33.   Publix has a reasonable and bona fide fear that making a payment to any of the

parties who have demanded the proceeds of the shares previously held in the ESPP Accounts

proceeds would expose Publix to liability in excess of the value of the shares previously held in

the ESPP Accounts, either now or in the future.

         34.   Publix seeks an Order from this Court as to the proper distribution of the shares that

were previously held in the ESPP Accounts.

         35.   Publix has retained the undersigned counsel to represent it in this cause and has

agreed to pay reasonable fees for such representation.

         WHEREFORE, Publix Super Markets, Inc. Employee Stock Purchase Plan, by and through

its Plan Administrator, Publix Super Markets, Inc. respectfully requests that the Court enter

judgment:




123364413.3                                       6
  Case 8:20-cv-02049-WFJ-CPT Document 1 Filed 08/31/20 Page 7 of 8 PageID 7




         A.     Directing Publix and the Plan to retain the shares previously held in the ESPP

                Accounts pending further direction of this Court;

         B.     Directing the Defendants to interplead their rights to receive the proceeds of the

                shares previously held in the ESPP Accounts;

         C.     Restraining Defendants, their agents and attorneys, from instituting any action

                against Publix or the Plan to recover any shares or proceeds of shares previously

                held in the ESPP Accounts;

         D.     Discharging Publix and the Plan, with prejudice, from all liability to Defendants

                arising out of the matters set forth herein upon direction as to the disposition of the

                contested shares;

         E.     Entering an Order awarding Publix and the Plan payment of its reasonable

                attorneys’ fees and costs necessitated by the bringing of this action from the

                proceeds of the shares previously held in the ESPP Accounts; and

         F.     For such other and further relief as this Court deems just and proper.

         Dated this 31st day of August 2020.

                                                  Respectfully submitted,


                                                   /s/ Kathleen S. McLeroy
                                                   Kathleen S. McLeroy
                                                   Florida Bar Number
                                                   E-mail: kmcleroy@carltonfields.com (primary)
                                                           nkapadia@carltonfields.com (secondary)
                                                   CARLTON FIELDS, P.A.
                                                   Post Office Box 3239
                                                   Tampa, Florida 33601-3239
                                                   Overnight address and location:
                                                   4221 W. Boy Scout Blvd., Suite 1000
                                                   Tampa, Florida 33607
                                                   Telephone:(813) 223-7000
                                                   Facsimile: (813) 229-4133



123364413.3                                       7
  Case 8:20-cv-02049-WFJ-CPT Document 1 Filed 08/31/20 Page 8 of 8 PageID 8




                                      Attorneys for Plaintiff, Publix Super Markets,
                                      Inc. Employee Stock Purchase Plan and Publix
                                      Super Markets, Inc.




123364413.3                           8
